UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4990



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GUILLERMO   JUAREZ-HUARTE,    a/k/a   Guillermo
Juarez-Huarota,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-05-702-GRA)


Submitted: March 30, 2006                         Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Maxwell Barnes Cauthen, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Guillermo Juarez-Huarte pled guilty to a single count of

re-entry after deportation following a conviction for an aggravated

felony, in violation of 8 U.S.C. § 1326(a) (2000).      The district

court sentenced Juarez-Huarte to twenty-seven months’ imprisonment,

three years of supervised release, and ordered payment of a $100

statutory assessment.*   Juarez-Huarte’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal, but questioning

whether the sentence imposed was reasonable.     Juarez-Huarte was

given an opportunity to file a pro se brief, but has failed to do

so.

           We review Juarez-Huarte’s sentencing claim on appeal for

plain error.   United States v. Hughes, 401 F.3d 540, 547 (4th Cir.

2005).    After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.   See Hughes, 401 F.3d at 546.    However, in

determining a sentence post-Booker, sentencing courts are still


      *
      The probation officer calculated a sentencing guideline range
of 27 to 33 months’ imprisonment. This calculation was founded on
an adjusted offense level of 20 (the base offense level was 8
pursuant to U.S. Sentencing Guidelines Manual (“USSG”) § 2L1.2(a)
(2004), to which the probation officer added twelve levels pursuant
to USSG § 2L1.2(b)(1)(B) because Juarez-Huarte had a prior
conviction for a felony drug trafficking offense), yielding a total
offense level of 17, after a three-level reduction for acceptance
of responsibility pursuant to USSG §§ 3E1.1(a), (b). The probation
officer also assigned Juarez-Huarte a criminal history category of
II based on the aforementioned felony drug trafficking offense.

                               - 2 -
required to calculate and consider the guideline range prescribed

thereby as well as the factors set forth in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2005).           Id.     A sentence imposed “within the

properly    calculated    Guidelines       range   .   .   .   is   presumptively

reasonable.”      United States v. Green, 436 F.3d 449, 456 (4th Cir.

2006).     We find the district court here properly consulted the

Guidelines and took them into account in determining Juarez-

Huarte’s    sentence,     that    it      made   all   the     factual   findings

appropriate for that determination, considered the sentencing range

along with the other factors described in § 3553(a), and imposed a

sentence that was “within the statutorily prescribed range and

. . . reasonable.”       Hughes, 401 F.3d at 546-47.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We   therefore      affirm    Juarez-Huarte’s       conviction   and

sentence.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.         If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that a

copy thereof was served on the client.




                                       - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -